 



         

EXHIBIT 10.2

CHANGE OF CONTROL AGREEMENT

     This Change of Control Agreement (this “Agreement”) is entered into to be
effective as of January 24, 2005, by and among FC Banc Corp, a bank holding
company (“FC Banc”), The Farmers Citizens Bank, an Ohio-chartered, FDIC-insured
bank with its main office in Bucyrus, Ohio (the “Bank”) (collectively, the
“Employer”), and Jeffrey A. Wise, a natural person (“Employee”). Employer and
Employee are sometimes collectively referred to herein as the “Parties” and each
individually as a “Party.”

RECITALS

     Employee desires to be employed by Employer to serve as Vice
President/Chief Financial Officer of the Bank, and Employer desires for Employee
to so serve, subject to the terms and conditions hereafter set forth.

STATEMENT OF AGREEMENT

     NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, the Parties hereby agree as follows:



  1.   EMPLOYMENT. Bank hereby employs Employee as its Vice President/Chief
Financial Officer. In the event of a change in control as below described,
Employer agrees to pay to Employee the amount of two years’ severance pay based
upon Employee’s annual salary for the previous twenty-four (24) months. Said
severance pay shall be paid upon Employee giving to Employer written notice.    
2.   CHANGE OF CONTROL



  (A)   A Change of Control shall be deemed to have occurred if there is:    
(1)   A purchase or other acquisition by any person, entity or group of persons
(within the meaning of section 13 (d) or 14 (d) of the Securities Exchange Act
of 1934, as amended (“the Exchange Act”) or any comparable successor
provisions), directly or indirectly, which results in the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of such
person, entity or group of persons equaling 50% or more of the combined voting
power of the then outstanding voting securities of FC Banc entitled to vote
generally in the election of directors (“Voting Securities”); excluding,
however, any acquisition (i) by FC Banc or any person controlled by FC Banc or
the Board of Directors of FC Banc, (ii) by any employee benefit plan or related
trust sponsored or maintained by FC Banc, (iii) by Employee or (iv) by another
group including Employee, but only if Employee any other executives of FC Banc
control such group;

 



--------------------------------------------------------------------------------



 



  (2)   A change, within the rolling two-year period beginning with any date on
or after the effective date of this Agreement, in the composition of the Board
such that the individuals who constitute the Board (the “Incumbent Board”) at
the beginning of such rolling period cease for any reason to constitute at least
a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board after the effective
date of this Agreement, whose election, or nomination for election, by FC Banc’s
security-holders was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board; and provided, further however, that any such individual
whose initial assumption of office occurs as a result of or in connection with
either an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall not be so considered as a member of the
Incumbent Board;     (3)   A merger, reorganization or consolidation to which FC
Banc is a party or a sale or other disposition of all or substantially all of
the assets of FC Banc (each, a “Corporate Transaction”); excluding however, any
Corporate Transaction pursuant to which (i) persons who were security holders of
FC Banc immediately prior to such Corporate Transaction do (solely because of
their Voting Securities owned immediately prior to Corporate Transaction) own
immediately thereafter more than 50 percent of the combined voting power
entitled to vote in the election of directors of the then outstanding securities
or the company surviving the Corporate Transaction and (ii) individuals who
constitute the Incumbent Board will immediately after the consummation of the
Corporate Transaction constitute at least a majority of the members of the board
of the company surviving such Corporate Transaction; or     (4)   Approval by
the security-holders of FC Banc of a plan of complete liquidation or dissolution
of FC Banc;

provided however, that not withstanding anything herein to the contrary, it is
the intent of the Parties that any merger or other form of combination, whether
by acquisition of securities or sale of assets or otherwise that is declared by
the Incumbent Board to be a combination “of equals” pursuant to which persons
who comprise the Incumbent Board immediately before such combination will
comprise not less than 50 percent of the Board of Directors of the resulting
entity after consummation of the combination shall not be a “Change of Control.”

 



--------------------------------------------------------------------------------



 



  (B)   “Good Reason” shall exist, in the absence of Cause, if, during the
twelve month period following the occurrence of any Change of Control:     (1)  
Employer commits a material breach of any provision of this Agreement and does
not cure such breach within ten (10) days after written notice of such breach is
provided to Employer by Employee;     (2)   Employee is assigned, without
Employee’s consent, duties or responsibility materially inconsistent with the
duties and responsibilities contemplated by Exhibit A of this Agreement;    
(3)   There is a reduction or material delay in payment of Employee’s Base
Compensation as in effect on the date of the Change of Control;     (4)  
Employee is required to reside or travel outside of the Bucyrus, Ohio area,
other than on travel reasonably required to carry out Employee’s obligations
under this Agreement.



  3.   EMPLOYEE’S SEVERANCE PACKAGE

In the event of a change of control, Employee shall be paid in one lump sum
payment with the appropriate local, state, and federal taxes withheld.

     IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day
and year first above written.

Employee:

/s/ Jeffrey A. Wise          
Jeffrey A. Wise

              FC Banc Corp:       Witness:
 
           
By:
  /s/ Coleman J. Clougherty       /s/ Jennifer S. Gingery

             
Its:
  President        

           
 
            The Farmers Citizens Bank:       Witness:
 
           
By:
  /s/ Coleman J. Clougherty       /s/ Jennifer S. Gingery

             
Its:
  CEO        

           

 